DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 5/24/2022.
Claims 1-8 are amended.
4.	Claims 1-8 are remaining in the application.
Allowable Subject Matter
5.	Applicant’s amendment overcomes all previous objections and rejections as presented in the Non Final Rejection mailed on 4/06/2022; therefore, the remaining claims 1-8 are allowed.
Reasons for Allowance
6.	The prior art does not disclose, teach or suggest:
The claimed trash skimmer boat for skimming floatables on a water surface device, the trash skimmer boat comprising: a hull, comprising two pontoons; each pontoon comprising a deck, a bottom plate, a first side plate, a second side plate, a first sealing plate, a second sealing plate, and a third sealing plate; a connection member, the connection member comprising two longitudinal bars and two transverse bars connecting to one another to form an octothorpe-shaped frame; a transmission, the transmission comprising a motor, a drive wheel, a driven wheel, a connection plate, and a conveyor belt; a grille assembly, the grille assembly comprising a plurality of flat grilles and a curved grille; and a measuring member, the measuring member comprising a T-shaped frame and a probe; wherein: a gap is formed between two second side plates, and the two pontoons are symmetrical with respect to the gap; the two pontoons each further comprises a bulkhead dividing each of the two pontoons the pontoon into a front compartment and a rear compartment; the hull further comprises a trumpet-shaped opening formed by two front compartments and communicating with the gap, and a first square frame across the trumpet-shaped opening and connecting the two second side plates; the transmission further comprises a second square frame fixedly connected to the first square frame via an adjustment screw; the two longitudinal bars are disposed on two decks of the two pontoons, respectively; the two transverse bars are disposed on the front compartment and the rear compartment of each of the two pontoons, respectively; the front compartment is non-watertight and comprises a buoyancy module; the two decks each comprise a first hole communicating with the front compartment; the first side plate comprises a second hole and a hatch door movable back and forth to cover and uncover the second hole; the rear compartment is watertight and comprises a balancing weight; and the two decks each comprise a third hole communicating with the rear compartment; the transmission is disposed in the gap between the two pontoons; the drive wheel and the driven wheel are disposed on two sides of the connection plate, respectively; the deck comprises a pair of support plates; the transmission comprises a first end and a second end; the first end 1s fixed on the two decks via the pair of support plates; the second end 1s fixedly disposed on the second square frame; the plurality of flat grilles comprises a first flat grille, a second flat grille, and a third flat grille hinged to each other; the first flat grille, the second flat grille, and the third flat grille each comprises a plurality of through holes; the curved grille is connected to two ends of the first flat grille; and the curved grille comprises a window; and the T-shaped frame comprises a transverse beam and a vertical beam; the transverse beam is fixed on the two longitudinal bars, and the probe 1s disposed on one end of the vertical beam.
As specifically claimed by applicant.
Conclusion
7.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art reference cited but not relied upon discloses a trash skimmer boat.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
5/26/2022